Cohn, J.
(dissenting). The Rent Commission’s order requiring that upon removal of the elevator operators in this fourteen-story, forty-nine apartment building, twenty-four-hour doorman service be provided for the tenants’ protection, was entirely reasonable.
The commission properly held that the landlord had no right to convert to self-service elevator operation and to discharge the operators unless that could be done without decreasing essential service provided for tenants on the freeze date, to wit: March 1, 1943. It was sufficiently established that lobby attendant service was then provided in this building, by both doormen and elevator operators, and that such service was essential. The fact that a tenant may have waived his purely contractual right to insist upon manually operated elevators did not mear that he had thereby waived his right to insist on a continuance of other essential services guaranteed him by the State Residential Rent Law (L. 1946, ch. 274, as amd. by L. 1950, eh. 250). In the circumstances, the Special Term was right in holding that the Rent Commission’s order refusing to permit the with drawal of elevator operators, without doorman replacement was neither capricious nor arbitrary. The order should, in all respects, be affirmed.
Peck, P. J., Van Voobhis and Bebgan, JJ., concur in Per Curiam opinion; Cohn, J., dissents and votes to affirm ip opinion in which Callahan, J., concurs.
Matter remitted to the Rent Commission for determination in accordance with the opinion herein. Settle order on notice.